Citation Nr: 1531579	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-18 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

2.  Evaluation of lumbosacral spine with L5-S1 degenerative disc disease, rated as 10 percent disabling prior to January 13, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The appellant served from September 1969 to April 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge in February 2009. A transcript of that hearing is of record.

In April 2009, the Board remanded these matters, along with claims for service connection for neuropathy of the right and left lower extremities and gastroesophageal reflux disease (GERD) to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the AOJ is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's instructions, the AOJ issued a Statement of the Case in June 2009 with respect to the issue of entitlement to an increased initial rating for lumbosacral spine with L5-S1 degenerative disc disease.  In June 2009, the Veteran submitted a VA Form 9, Appeal to the Board, perfecting his appeal to this issue.  Accordingly, this matter is also before the Board.

Subsequent to the Board's remand, an October 2010 report of contact indicates that the Veteran requested that, if a total rating was granted, he would no longer wish to pursue claims for GERD and peripheral neuropathy.  In April 2013, the AOJ granted the Veteran's claim for a total disability rating based upon individual unemployability, effective January 13, 2009.  As such, the Board considers these claims to be withdrawn.  

Also following the Board's remand, the AOJ awarded a 60 percent rating for lumbosacral spine with L5-S1 degenerative disc disease, effective from January 13, 2009.  In an April 2013 correspondence, the Veteran indicated that the 60 percent rating satisfied his appeal as to this issue.  As such, the Board has limited the matter on appeal to the time period listed on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD-variously diagnosed as depressive disorder, mood disorder, panic disorder with agoraphobia, obsessive-compulsive disorder, adjustment disorder, and social phobia/anxiety disorder-was not manifested in service and is unrelated to service.

3.  An acquired psychiatric disorder is not caused or aggravated by a service-connected disease or injury.
 
4. A personality disorder has been identified.

5.  Prior to January 13, 2009, the Veteran's lumbosacral spine with L5-S1 degenerative disc disease was productive of incapacitating episodes totaling at least 6 weeks during a 12 month period.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2  An acquired psychiatric disorder is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  The criteria for a 60 percent rating for lumbosacral spine with L5-S1 degenerative disc disease, prior to January 13, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the claim for increased rating for lumbar spine disability, to the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

In regard to the remaining claim, under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In a September 2003 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

While the Veteran was not provided notice of the disability rating and effective date  elements of his claim, given that the Board herein denies the claim for service connection, the failure to provide such notice can amount to no more than harmless error.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.  

In addition, the Veteran was afforded a VA examination and addendum to determine the nature and etiology of the claimed psychiatric disorder, pursuant to the Board's March 2009 remand instructions.  The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

The Veteran was also afforded a Board hearing in February 2009.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes psychoses. See 38 C.F.R. § 3.309(a). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

However, since-as discussed below in greater detail-the Veteran has not been diagnosed as having a psychosis, consideration of continuity of symptomatology under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014). See 80 Fed. Reg. 14308 (March 19, 2015). In the instant case, the appeal was certified to the Board in 2012 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Veteran contends that his psychiatric disorder stems from his in-service stressors and experiences, or, in the alternative, is due to his service-connected lumbar spine disability and resulting pain. 

On pre-induction report of medical history in May 1969, the Veteran endorsed depression or excessive worry.  He noted that when he was younger, he had an emotional problem.  The Veteran's pre-induction psychiatric examination was normal.  There are no complaints, finding, or diagnosis with respect to the claimed psychiatric disorder in the Veteran's service treatment records.  In February 1971, the Veteran's separation psychiatric examination was normal.  

VA treatment records dated in 2001 reflect that the Veteran was assessed with depression and prescribed Zoloft.  

A March 2003 VA treatment report notes that the Veteran reported no relief of his mood symptoms with Zoloft.  He was assessed with depression and anxiety.

A March 2003 report from Westside Social Service notes that the Veteran presented with complaint of getting agitated easily.  He reported that he started having emotional problems after he had an honorable discharge from service in 1971.  He noted that he was in Korea and not in a combat zone.  He noted a history of treatment in 1996 for panic attacks and counseling in 1989.  He had previously taken Elavil in 1985 for 1 year.  After mental status examination, the treating psychiatrist noted diagnoses of mood disorder not otherwise specified, rule out bipolar disorder, panic disorder with agoraphobia, and obsessive-compulsive disorder.  

SSA records include an April 2003 mental status examination by Disability Determination Services.  It was noted that depression and PTSD were alleged.  

The examiner indicated that the Veteran was vague when queried as to his history of alleged depression and PTSD.  He reported that he thought the depression "went back to when [he] was drafted and sent to Korea."  He had not been married long and had a small child.  He described feeling "dead inside."  He stated that the depression became bad about 10 years prior and he could no longer have a successful relationship.  He recently began counseling at Westside Social Services and had been prescribed Zoloft through VA.

Regarding the alleged PTSD, the only etiology the Veteran would state was being taken away from his family when drafted.  

The examiner noted that although the Veteran described some typical symptoms of depression, he provided none for PTSD.  A diagnosis of depressive disorder, not otherwise specified, was indicated.  

SSA records reflect that the Veteran was found to be disabled as of April 2002 with a primary diagnosis of affective disorder with a secondary diagnosis of personality disorder.  

In April 2004, the Veteran's mother issued a statement maintaining that, when the
Veteran returned home in April 1971, he was a completely different person and that he was filled with anger. She noted that she believed that had the Veteran not been uprooted from his newly acquired home and newborn and sent halfway around the world, he would not have been confronted with the conditions he now must live with.

An August 2004 psychiatric progress note from Prehab of Arizona notes that the Veteran reported that he felt that he developed social anxiety and great difficulty relating to people after his service.  He noted that his symptoms began after service and that he separated from his wife in 1971.  The treating nurse practitioner noted assessment of social anxiety, questionable separation anxiety, and difficulty holding a relationship.  

A September 2004 report from Prehab of Arizona notes that the Veteran had been a patient at the facility for almost two years.  Diagnostic findings included anxiety disorder, chronic adjustment disorder including panic disorder and agoraphobia, PTSD, and depressive disorder.  

The treating nurse practitioner noted that, based on the Veteran's history, subsequent evaluation, and numerous counseling sessions, she believed that the Veteran's condition became manifest as a result of severe separation anxiety when he was inducted in the armed forces in 1969 and progressed to a permanent and total disability.  She noted that his condition was readily apparent when he returned home in 1971.  While he was unaware of his condition, others around him were totally aware of a significant change in his demeanor and temperament.  Without proper counseling and therapy, his condition slowly advanced to its current stated.  

During an informal conference with a Decision Review Officer (DRO) in August 2005, the Veteran claimed that his PTSD is related to the stress or "severe anxiety" of being inducted into the service with the chance of going to Vietnam where two people he knew were killed in action.  

A March 2005 VA treatment note indicates that the Veteran was on Social Security for depression and anxiety and was taking Zoloft.  March 2005 and January 2007 VA treatment reports note that a PTSD screen was positive and that the Veteran was currently receiving treatment for PTSD.

A July 2005 statement from Dr. S. of Prehab of Arizona notes that the Veteran suffered from PTSD with symptoms of anxiety, ruminations, avoidance of social settings, and hyperarousal.  

Psychiatric treatment records dated in 2007 from Little Colorado Behavioral Health Clinic reflect diagnoses of social phobia, obsessive-compulsive disorder, and personality disorder not otherwise specified.

A September 2007 evaluation from this facility indicates that the Veteran presented with a 20-plus year history of mood and social problems.  He stated that he had to isolate himself so that he did not get agitated with others.  This problem started or significantly worsened when he got out of prison after his third term in 1988.  He first sought help in 1996 after he was overwhelmed with stress on the job.  He then re-injured his back in 2003 and went on Social Security disability.  He reported that he was a Vietnam Veteran and was treated for PTSD by VA in 2001 but switched to private psychiatrists and finally Prehab.  The reports also noted that the Veteran denied any PTSD from Vietnam as he could not remember being in combat, but his VA records showed that he was in combat and did have PTSD.  

A January 2009 report from Little Colorado Behavior Health indicates that the Veteran presented with several questions about depression and chronic pain and how they affect each other.  He had been getting disability for his back from VA and thought he might get more VA disability money with the associated depression.  He reported that his pain woke him up.  

In a January 2009 statement, Dr. W. wrote that the Veteran had been his patient for 10 years.  During that time, he had treated him for various medical conditions, including but not limited to depression, anxiety, chronic lower back pain, left ankle pain, diabetes, and gastroesophageal reflux disease.  

In February 2009, Dr. W. wrote that he had treated and prescribed medications for the Veteran to cope with his various medical conditions, including depression and chronic low back pain.  After reviewing his complete medical file and information and medical information supplied by him dating back to 1969, it was his opinion that the Veteran's depression and chronic pain from his lower back are more likely than not related to one another and/or exacerbate each other.  Dr. W. noted that he based his opinion on his personal treatment records from the last 10 years, his documented history of depression and chronic pain dating back to 1969, and numerous medical, psychiatric research, and clinical studies that have been conducted which conclusively demonstrate and support a positive link between depression and chronic pain.  

During the Veteran's February 2009 Board hearing, the Veteran expressed his belief that his psychiatric symptoms started as a result of being drafted and "taken away" from his family.  He had only been married for 6 months and had a daughter who was a month old at the time.  He reported that his doctor told him his depression was related to his chronic back disability. 

On VA examination in October 2009, the Veteran reported that he had experienced panic attacks "for years" but did not specify the timeframe.  He also endorsed obsessive-compulsive behavior, anger, and irritability.  He reported that he had been diagnosed with depression in 2001.  He indicated that he last worked in 2000 and was on disability because of his anxiety and panic attacks.  

The Veteran reported that he was drafted in 1969 and was station in Korea, where he was a surveyor.  His last few months of service were with infantry.  He did not report having any traumas which he reexperienced or relived from his service.  The examiner noted that a review of the claims file revealed the Veteran's report of separation from his family and the potential of being sent to Vietnam as his trauma stressor, though he did not report this on examination.  

After mental status examination, the examiner diagnosed panic disorder with agoraphobia, obsessive-compulsive disorder, and social anxiety disorder.    She noted that all of these disorders are along the anxiety spectrum.   He did not describe any trauma to account for PTSD, thus no diagnosis was given or justified. The Veteran was somewhat vague as to the onset of various disorders. He described having panic disorder for "years." He reported obsessive-compulsive disorder for "more than 10 years." He said it became noticeable 5-10 years ago. He provided no onset or explanation regarding social anxiety disorder.  Nonetheless, it appeared that he has been receiving help for various related anxiety conditions since at least
2003. He had receiving ongoing care for the last 2 to 3 years at Colorado Behavioral Health and received valium from his primary care physician. Other mental health providers, as noted earlier in the report, have noted anxiety-related symptoms dating back to the early 2000s.

The examiner opined that, given the Veteran's report on evaluation, no nexus could be identified with his current Axis I symptoms and military service. Therefore, it appeared that the Veteran's social anxiety disorder, panic disorder with agoraphobia, and obsessive-compulsive disorder are less likely than not related to his military service. Additionally, the Veteran rarely discussed his back condition and related no such symptoms or connection to back problems.

A September 2010 psychological evaluation from Biltmore Evaluation and Treatment Services reflects the Veteran's report that after he returned home from service, he did not want anything to do with his family.  He described feeling alienated from his wife stating that while she wanted to be with him, he did not want to be with her.  He moved to Florida from Massachusetts to escape and she filed for divorce shortly thereafter.  He described ongoing difficulties throughout his life maintaining significant long-term relationships with others.  He noted that between 1971 and 1984, he lived a chaotic and unstable lifestyle characterized by risk-taking behavior, impulsivity, frequent moves and changes in employment, fighting, and criminal activity.  

The Veteran reported that his first history of psychiatric treatment was in the 1980s while incarcerated, at which time he was prescribed Elavil.  He recalled seeing a psychiatrist in the 1990s, who told him there was "nothing wrong" with him.  He started seeking psychiatric treatment again in 2002, at which point he was diagnosed with agoraphobia.  He indicated that he had a history of depressed mood and indicated that the first time he experienced this was when he was inducted into service in 1969.  He described periods of depressed mood throughout his life.  He noted that he began isolating himself after the end of his third marriage, as he had panic attacks when leaving his home.  He described a history of compulsive, ritualistic behaviors that began 10 years ago.  

Regarding PTSD, the Veteran reported no exposure to combat and indicated that he did not witness combat.  He reported that it hurt him to leave his family when he was drafted and stated that in his opinion, "that's where it started."  He reported that it was difficulty "getting on a bus not knowing if [he] would come back-it did not seem fair."  He expressed that he felt a great deal of loss when he left and when he returned 15 months later, he wanted nothing to do with his family.  

After examination, the examiner diagnosed bipolar I disorder, most recent episode mixed, rule out bipolar I disorder, most recent episode mixed with psychotic features, and panic disorder with agoraphobia.  The examiner determined that the onset of the Veteran's depressive symptoms appeared to have been at the time he was drafted into the military and the onset of his manic symptoms appears to have been (at the latest) during the time when he was released from the military.  He described severe, ongoing symptoms lasting during a period from at least 1971 through 1984 that appear to have greatly disrupted his life. While his military experience did not cause his bipolar I disorder directly, it is most likely that the major stressors associated with being drafted and serving in the military during a time of war exacerbated the onset of his mood disorder symptoms.

In a September 2014 addendum opinion, the 2009 VA examiner noted that she had diagnosed the Veteran with panic disorder with agoraphobia, obsessive-compulsive disorder, and social anxiety disorder.  She noted that the Veteran left service in 1971.  He was vague in describing the onset of his mental health conditions, there was no evidence of records linking such conditions to service, and no ongoing history of treatment for these conditions dating back to 1971.  As such, she determined that these disorders are not as least as likely as not incurred in service or aggravated by service.

With regard to the Veteran's claim that his psychiatric symptoms are secondary to his service-connected back disorder, while the Veteran reported having back problems at the 2009 examination,  at no time did he link his conditions to back problems or provide evidence they were linked to his back condition. He failed to explain or provide any evidence that such conditions were aggravated by his service-connected back condition. As such, she opined that his conditions of agoraphobia, obsessive-compulsive disorder, and social anxiety disorder are not at least as likely as not caused by or aggravated by his service-connected back disability.

The Veteran also submitted various articles discussing a purported relationship between pain and depression.  An article from the Stanford Report dated in January 2003 notes that a study found that people who have major depression are more than twice as likely to have chronic pain when compared with people who have no symptoms of depression.  Of the symptoms, headaches and backaches were most commonly found in depressed people.  Another article from a Mayo Clinic psychiatrist notes that pain and depression are closely related.  He noted that sometimes depressed caused unexplained physical symptoms such as back pain or headaches, and in other cases, depression increased the response to pain.  Conversely, chronic pain is stressful and depressing itself. 

At the outset, the Board does not find that the question of whether there was a pre-psychiatric disability has been raised by the record. Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service. 38 C.F.R. § 3.304(b). Here, while "depression or excessive worry" and childhood emotional problems was noted on pre-induction report of medical history, the Veteran was found to be psychiatrically normal on examination, and there is no further indication of a pre-service psychiatric disorder or treatment. The Veteran does not otherwise suggest that his psychiatric problems began prior to service. As such, the Veteran is presumed sound at entry with regard to this claim.

With respect to the claim for PTSD, as noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD. While the 2009 VA examination report reflects that the Veteran does not meet the criteria for the diagnosis, records from Prehab of Arizona and VA outpatient treatment records document diagnosis and treatment of PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the 2009 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point. The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran. The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case. See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). The Board finds this opinion highly probative.

By contrast, the other medical evidence of record indicating a diagnosis of PTSD-namely records from Prehab of Arizona-including the nurse practitioner's statement-and VA outpatient treatment records-does not indicate that the VA treatment providers had the opportunity to review the Veteran's claims file. Moreover, unlike the VA examiner, these treatment providers merely concluded that the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for the diagnosis. They did not provide any rationale for the conclusions reached, specifically discuss the PTSD criteria, or provide any indication as to whether the Veteran's stressors were sufficient to meet the criteria for PTSD, as the VA examiner provided. Thus, the most persuasive, competent evidence on the question of current diagnosis of PTSD weighs against the claim.

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis. Jandreau v. Nicholson, 492 F3d. 1372 (2007). Given that the Veteran's treatment records reflect previous diagnosis of PTSD, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard. However, as noted above, this diagnosis was rendered without discussion of whether the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for the diagnosis. The treatment providers did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the 2009 VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

As to the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the record clearly establishes that the Veteran's psychiatric condition has been variously diagnosed over the years, including depressive disorder, mood disorder, panic disorder with agoraphobia, obsessive-compulsive disorder, bipolar disorder, adjustment disorder, and social phobia/anxiety disorder.

Again, the record contains conflicting opinions as to whether an acquired psychiatric disorder other than PTSD was incurred in or is otherwise related to service.

In this case, the Board again finds the 2009 VA examination and 2013 addendum report to the effect that that the Veteran's acquired psychiatric disorders began following service in 1971 and had no relationship to service more probative. This opinion was supported by an accurate review of the in-service evidence that shows that there was no acquired psychiatric disorder manifested during service and no record of treatment for many years following service. The 2009/2013 VA examiner's opinion is adequate and competent and, given, the accurate and well-reasoned conclusions contained therein, the most probative evidence of record on whether an acquired psychiatric disorder began in or is otherwise related to service.

The Board has considered the August 2004 opinion from the nurse practitioner to the effect that the Veteran's condition became manifest as a result of severe separation anxiety when inducted into service, as well as the September 2010 Biltmore report noted that the onset of the Veteran's depressive symptoms "appeared" to be at the time he was drafted into service and that he described severe symptoms from at least 1971.
 
With respect to the August 2004 opinion, the opinion was provided without benefit of review of the claims file. While the absence of this review does not automatically cause the probative weight of an opinion to be diminished, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008), she does not cite to any of this history or provide any medical rationale in providing she opinion to the effect that the Veteran's psychiatric disorder first manifest in service.  Unlike the VA examiner, she did not discuss relevant factors such as the normal psychiatric evaluation in service, and lack of documented treatment for many years after service, and the Veteran's inconsistent reports as to the onset and exacerbations of his symptoms. Her opinion is conclusory in nature and does not include sufficient rationale for the conclusions reached.  Therefore, it is afforded little probative weight.

While the September 2010 opinion provider notes documents he reviewed in preparation of the opinion, including service treatment records and post-service treatment records and evaluations, he again does not cite to any relevant points in the Veteran's documented medical history in-service and after service that supports his findings. 

In addition, these opinions are based largely on an inaccurate and inconsistent history as provided by the Veteran. In considering this lay evidence, the Board notes that the Veteran is clearly competent to report that he experienced symptoms of anxiety and depression in service.  However, the post-service reports are inconsistent with his service records.  Far more probative are the Veteran's service treatment records which reflect no indication of psychiatric complaints in service and his normal psychiatric evaluation at discharge.  In addition, post-service records and evaluations reflect that the Veteran has been noted to be vague regarding the onset of his symptoms.  While he was reported onset of symptoms in 1969 upon being drafted, he has also indicated that his problems began upon his discharge and return home.  In a September 2007 report from Little Colorado Health, he stated that his symptoms started or got worse after he got out of prison in 1998.  On VA examination, the Veteran reported that he had symptoms "for years." We find the revised recounting of onset and chronic symptoms since 1969 to be not credible, and a medical opinion based upon an inaccurate history to be equally inaccurate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Board has also considered the Veteran's statements to the effect that his current psychiatric disorder stem from his service experiences, specifically with regard to his separation from his family. Again, he is competent to report his in-service experiences.  Regardless, the Board finds that the probative value of the lay assertions are outweighed by the specific, reasoned opinion of the 2009/2013 VA examination reports and the clinical evidence of record, which includes the Veteran's various written statements and examinations reports discussing his feelings regarding his draft and separation from his family upon his entrance into service. The 2009 VA examiner in the 2013 addendum, in determining that the Veteran's psychiatric disorders are primarily unrelated to his service, is entitled to greater probative weight than the lay assertions of the Veteran, even assuming those lay assertions were competent.

Turning to the Veteran's contention that his acquired psychiatric disorder is caused or aggravated by his service-connected lumbar spine disability, the Board again notes that there are conflicting opinions of records.  

Again, while Dr. W. noted that the Veteran's back and depression were "related to each other and exacerbated one another" he did not provide any supporting rationale for the conclusions reached.  While he noted that he reviewed the Veteran's medical records dating back to 1969, he did not cite to any specific finding that supports his conclusions.  Moreover, he indicated that the Veteran had a documented history of depression dating back to 1969, which treatment records clearly do not demonstrate, notwithstanding the Veteran's endorsement of depression or excessive worry at service entrance.  As such, the Board finds this opinion of little probative value.  

The Board again finds the opinion of the 2009/2013 VA examiner more probative.  This opinion was supported by an accurate review of the in-service evidence and post-service evidence that shows no indication of relationship between the Veteran's lumbar spine disability and any acquired psychiatric disorder. The 2009/2013 VA examiner's opinion is adequate and competent and, given, the accurate and well-reasoned conclusions contained therein, the most probative evidence of record on whether an acquired psychiatric disorder is related to service-connected disability.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his psychiatric disorders related to service or his service-connected lumbar spine disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2009/2013 VA examination.

The Board has also considered the medical articles submitted by the Veteran regarding a relationship between pain and depression. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional.

Under 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

Finally, the extent that the Veteran was diagnosed as having a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of VA law. See 38 C.F.R. § 3.303, 4.9, 4.127.

The Board also finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to service-connected disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III.  Rating Claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and uniform evaluations are warranted.    

By way of history, the Veteran was granted service connection for lumbosacral spine with L5-S 1 degenerative disc disease in a September 2008 rating decision.  A 10 percent rating was assigned, effective August 5, 2005.  

As noted above, the Veteran was subsequently awarded a 60 percent rating for lumbosacral spine with L5-S1 degenerative disc disease, effective from January 13, 2009.  In an April 2013 correspondence, the Veteran indicated that the 60 percent rating satisfied his appeal as to this issue.  As such, the Board has limited the matter on appeal to the period prior to January 13, 2009.

The Veteran's lumbosacral spine with L5-S 1 degenerative disc disease is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

 A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

 A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.  A maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

 Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Private treatment records from Dr. W. include a December 2004 report noting back pain with radiation to the legs and groin.  Objectively, there was pain with flexion and extension of the lumbar spine.  A straight leg raise test was negative.  Sensation and motor testing was grossly intact.  A diagnosis of lumbar radiculopathy and back pain was indicated.  

A January 2005 report notes the Veteran's complaint of back pain.  Objectively, there was pain with palpation in the lower lumbar spine.  He had a weakly positive straight leg raise bilaterally.  Deep tendon reflexes were equal bilaterally, and sensation was grossly normal.  He was assessed with lumbar radiculopathy and sacroiliac sprain.  

A February 2005 treatment report from private physician Dr. P. notes that he was seen for back pain.  He stated that 90 percent of his symptoms were in his back, and 10 percent were in his leg.  He had completed an at home stretching exercise program and his primary care physician prescribed narcotics.  

Observation of the spine revealed no visible paraspinal muscle spasm, no deformity, and normal posture.  There was no leg length discrepancy.  There was no evidence of asymmetric atrophy when comparing the bilateral lower extremities.  His gait was normal and he was able to heel/toe walk without muscular difficulty.  Squat and rise was performed without difficulty.  Trendelenburg testing was negative.  Palpation of the spinous processes and the paraspinous muscles did not reveal significant tenderness or spasm.  He had full active range of motion of the spine.  Motor examination was 5/5 and symmetric in all motor groups, with some give way weakness in quad strength.  Sensation was normal to light touch and pin prick in all dermatomes.  Deep tendon reflex were 2+ in both lower extremities.  Straight leg raising was positive in the lying position and negative in the sitting position.  He was diagnosed with L5-S1 degenerative disc disease with left-sided foraminal stenosis and mechanical back pain.    

On VA treatment in March 2005, the Veteran reported that he had a history of degenerative joint disease of the spine with inability to drive or get around much.  Examination revealed 5/5 strength, strong deep tendon reflexes at the patellar achilles, but absent at the right.  He was assessed with degenerative joint disease of L5 and L5-S1 with mild to moderate neural foraminal narrowing.

A September 2005 report from private physician Dr. P. notes that the Veteran continued to have back pain despite an extensive course of conservative management.  On examination, he had good range of motion, but pain on the extremes.  He had a normal bipedal gait with normal motor strength and symmetric for gastroc-soleus complex and tibialis anterior.  He noted that a January 2005 MRI was consistent with L5-S1 severe degenerative disc disease with Modic changes and a posterior small disc bulge.  There was also evidence of proximal degenerative changes at the thoracolumbar junction.  There was little in the way of central canal stenosis and no evidence of foraminal stenosis other than L5-S1, which was mild and on the left.    

On VA examination in July 2008, the Veteran endorsed low back pain with an average daily pain level of 3 on a scale to 10.  It flared-up once a week without apparent cause.  He reported that the pain radiated down to the left lower extremity to the knee with tingling.  He had been treated with medication.  There were no incapacitating episodes.  With respect to daily activities, the Veteran reported that he was unable to job or sit more than 15 minutes at a time.  He also had some difficulties with lifting.  

Examination of the spine revealed no tenderness to palpation or muscle spasm.  He complained of pain with middling percussion of the lumbar spine.  Patellar reflexes were 2/4, while Achilles were trace -1/4.  A seated straight leg raising test was negative.  Sensory, light touch, and scratch in the lower extremities was normal.  Manual muscle strength testing on the right was 5/5, left quadriceps 4.5/5 with give away complaining of lower back, and gastrocnemius was 5/5.  Range of motion of the thoracic and lumbar spine was accomplished only twice with goniometry due to complaints of pain in the terminal degrees.  Flexion was to 95 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 35 degrees.

The examiner diagnosed mild multilevel degenerative joint disease and disc space narrowing L5-S1.  He noted that the Veteran's functional impairment was slight, there was minimal weakness, and no fatigability or incoordination.  The examiner noted that while there were radicular symptoms on the left, there was no clinical evidence of radiculopathy.

A January 2009 thoracic spine revealed disc bulging and loss of disc signal.   

In a January 2009 statement, Dr. W. noted that the Veteran had suffered from flare-ups 1-2 times per year over the last several years, lasting from 6 to 8 weeks relative to his disc disease occasionally rendering him nearly 100 percent disabled during the flare-up. During these flare-ups, he has also been prescribed Oxycodone HCL 20mg to take 1-2 tablets twice daily.  He had an MRI recently which confirmed his degenerative disc disease.

During the Veteran's February 2009 Board hearing, the Veteran reported constant back pain with flare-ups.  He indicated that he would not perform activities such as mowing the lawn because it would aggravate his condition.  He could not drive long distances without stopping.  During flare-ups, he could not get comfortable and the pain sometimes radiated down his left leg to his foot.  

On VA examination in March 2010, the Veteran complained of back pain with constant stiffness.  He had tingling and numbness in the heels.  The examiner noted that while there were complaints of urinary frequency, fecal incontinence, and fecal incontinence, the etiology of these symptoms was unrelated to the claimed disability.   The examiner also noted that the Veteran's claimed loss of balance due to weakness in the legs was perceived from the left knee.  

The examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The pain was moderate and constant with occasional radiation to the left medial thigh to knee.  The Veteran endorsed flare-ups that occurred once a year lasting for more than one month at a time.  During these episodes, he described inability to lift his feet up and must shuffle to use a walker due to pain.  He required assistance to bathe during these episodes.  He described a greater than 50 percent loss of motion secondary to pain during flare-up.

With respect to incapacitating episodes, the Veteran reported that these occurred an lasted up to 6 to 9 weeks, during which he got house calls from his provider and it told to avoid any aggravation, do mild stretches, and essentially remain sedentary.

Objectively, inspection of the spine revealed normal posture and head position with symmetry in appears.  Gait was antalgic.  There were no abnormal spinal curvatures or ankylosis.  Objective abnormalities of the thoracic sacrospinalis included guarding, pain with motion, and tenderness.  The examiner commented that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

A motor examination was 4/5 for hip flexion, hip extension, knee flexion, and knee extension bilaterally, while it was 5/5 for ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.  Muscle tone was normal with no muscle atrophy.  Sensation was normal for vibration, pinprick, light touch, and position sense bilaterally.  

On reflex examination, knee jerk was normal bilaterally, while ankle jerk was hypoactive on the left and absent on the right.  The Veteran declined plantar examination, stating that it has been performed by a private doctor recently and was found to be normal.

Range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 22 degrees, left lateral rotation to 20 degrees, right lateral flexion to 16 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion and upon repetitive motion.  After repetition, flexion was limited to 30 degrees, and left lateral flexion was to 18 degrees, while the remaining ranges of motion were unchanged.  

The examiner noted that he observed guarded motion through the examination, but the Veteran was able to flex the spine to at least 50 degrees to sit.  He was able to heel/toe stand.  He was unsteady getting on the examination table.  He had a poor effort with range of motion due to subjective pain.  The examiner further noted that reflex findings were inconsistent with spine pattern.  Rather, he found the Veteran's motor strength losses likely due to poor effort secondary to back pain with maneuvers.  Straight leg raising was negative.  

The examiner diagnosed degenerative disc disease of the lumbar spine with subjective left lower extremity radiculopathy (no evidence objectively on exam of a radiculopathy).  The examiner noted that the disability caused severe effects on recreation, exercise, and travel and moderate effects on chores and shopping.  

In a January 2011 statement, an acquaintance of the Veteran, R.W. wrote that she had personally witnessed the Veteran's back flare-ups over the past several years, which rendered him almost totally disabled.  During the flare-ups, her assistance was required to perform his daily necessities including cooking, cleaning, shopping, mobility issues, and driving to appointments.  This condition lasted anywhere from 8 weeks or longer.  She noted that he spent much of his time in bed and used a walker or cane to get around the house.  

In a March 2011 statement, Dr. W. noted that he had treated the Veteran for his back degenerative disc disease due to an incapacitating episode which began on or about January 12, 2011 and lasted until on or about March 11, 2011, a period of approximately 8 weeks.  It was noted that he had suffered from yearly periodic flare ups over the last several years.  A January 2011 prescription note indicates that Dr. W. prescribed bed rest as needed.  

In a March 2013 statement, Dr. W. noted that the Veteran suffered from repeated flares of back pain that render him completely disabled for periods that can last 6 or more weeks at a time. During these times, he had treated him with pain medications and at times placed him on bed rest.  Dr. W. noted that the Veteran had been suffering from these episodes of back pain as indicated in previous letters over the past 6 years or more.

Based on the foregoing, the Board finds that a 60 percent rating is also warranted for the period prior to January 13, 2009 on the basis of incapacitating episodes having a total duration of at least 6 weeks during the previous 12-month periods.  In reaching this determination, we note that the evidence has varied.  However, various statements and treatment records document the onset of these incapacitating episodes for years prior to January 2009.  In a January 2009 statement, Dr. W. noted that the Veteran had suffered from flare-ups 1-2 times per year over the last several years, lasting from 6 to 8 weeks at a time, relative to his disc disease.  On VA examination in March 2010, the Veteran reported that incapacitating episodes occurred and lasted up to 6 to 9 weeks.  In March 2011, Dr. W. noted that the Veteran had suffered from yearly periodic flare ups over the last several years.  In March 2013, Dr. W. noted that this condition had occurred for past 6 years or more. The Veteran's friend, R.W., also described witnessing periods of incapacitation for several years.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the record supports a finding of incapacitating episodes lasting a duration of at least 6 weeks a year for the period prior to January 13, 2009.  

As noted above, the Veteran has indicated that a 60 percent rating resolves his appeal in this matter.  Thus, the Board need not discuss whether he is entitled to a rating in excess of 60 percent for his lumbar spine disability.  Regardless, a 60 percent rating is the maximum rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and the evidence does not document the unfavorable ankylosis of the entire spine required for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 70 percent evaluation (regardless of the grant of a 60 percent rating for the period noted above).  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's lumbosacral spine with L5-S1 degenerative disc disease.  In this regard, the Board finds that a 60 percent rating, but no higher, is warranted for the disability for the period prior to January 13, 2009.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is denied.

An initial 60 percent rating for lumbosacral spine with L5-S1 degenerative disc disease, prior to January 13, 2009 is warranted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


